      Case: 1:19-cv-00151-SA-RP Doc #: 125 Filed: 07/13/20 1 of 1 PageID #: 557




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                   PLAINTIFF

v.                                                                              No. 1:19CV151-SA-RP

JOB REYES RIVERA, ET AL.                                                               DEFENDANTS


            ORDER DENYING PLAINTIFF’S MOTIONS [63], [70] TO RESTRICT
             ACCESS TO VARIOUS DOCUMENTS FILED BY THE PLAINTIFF

        This matter comes before the court on the motions [63], [70] by the plaintiff to restrict access

to various documents filed in this case to participants only. The plaintiff argues that inmates

incarcerated with him may be able to locate this case during legal research and discovery his medical

information – and that those inmates may harm him after discovering that medical information. As

the court previously granted the plaintiff’s motion to proceed under a pseudonym, the instant motions

[63], [70] are DENIED. Now that the plaintiff’s name is not associated with this case, inmates will

not be able to search for it using that name.

        SO ORDERED, this, the 13th day of July, 2020.



                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
